Title: To George Washington from Lieutenant Desambrager, 12 August 1775
From: Desambrager, ——
To: Washington, George

 

Mon General
cap ce 12 aoust 1775

Monsieur Le Chevallier Derueville a Eu Lhonneur de vous Ecrire pour vous offrir Ses Services et ceux de trois de Ses camarades dont je Suis du nombre; Lenvie que nous avons de nous distinguer nous fait desirer de Servir Sous vos ordres; nous Servons dans un regiment ou nous Sommes aimés et Estimes de nos Superieurs[.] Sy vous acceptez nos Services nous ferons notre possible pour meriter la même consideration. nous ne parlons pas Lenglois, Lenvie que nous avons de nous rendre util nous fait Esperer que nous ne Serions pas Longtemp Sans nous faire Entendre.
Nous attendons vos ordres. je Suis avec respec Votre tres humble et obeissant Serviteur
Desambrager Lieutenant en Second au regiment du cap
